DETAILED ACTION
This action is responsive to the application No. 16/716,167 filed on December 16, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 05/16/2022 responding to the Office action mailed on 02/18/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-9, 13-20, and newly added claims 21-23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2016/0109794) in view of Wei (US 2017/0213798).

Regarding Claim 1, Jang (see, e.g., Figs. 4, 5, 8-13), teaches a semiconductor device comprising:
a first active signal region 720A over a semiconductor substrate 720 (see, e.g., par. 0121);
a second active signal region 720D over the semiconductor substrate 720;
a transition region LAD between the first active signal region 720A and the second active signal region 720D (see, e.g., par. 0178);
a first alignment mark AK3 located within the transition region LAD (see, e.g., Fig. 13A);
a second alignment mark AK2/AK3 located within the transition region LAD, the first alignment mark AK3 and the second alignment mark AK2/AK3 being at a same level (see, e.g., Fig. 13A, par. 0163);
a third alignment mark AK3 (i.e., alignment mark AK3 in peripheral region 722A) located adjacent to the first active-signal region 720A opposite the transition region LAD (see, e.g., Fig. 13A, par. 0156);
Jang is silent with respect to the claim limitation of a conductive routing extending through the transition region and electrically connecting the first active signal region to the second active signal region, wherein the conductive routing has a single first width across the transition region from the first active signal region to the second active signal region, wherein the first width is larger than a second width within the first active signal region.  Wei (see, e.g., Figs. 18, 20), in similar semiconductor devices, on the other hand, teaches conductive routing 46/70/78 extending through the transition region 300 and electrically connecting the first active signal region 100 to the second active signal region 200, wherein the conductive routing 46/70/78 has a single first width W2’ across the transition region 300 from the first active signal region 100 to the second active signal region 200, wherein the first width W2’ is larger than a second width W1’ within the first active signal region 100.  Accordingly, metal lines 46, 70, and 78 and RDLs 94 are used to interconnect the metal features formed using different lithography masks (see, e.g., par. 0044).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Jang’s device, a conductive routing extending through the transition region and electrically connecting the first active signal region to the second active signal region, wherein the conductive routing has a single first width across the transition region from the first active signal region to the second active signal region, wherein the first width is larger than a second width within the first active signal region, as taught by Wei, to interconnect the metal features formed using different lithography masks.

Regarding Claim 3, Jang and Wei teach all aspects of claim 1.  Wei (see, e.g., Fig. 20), teaches that the semiconductor device has a length of at least 26 mm (see, e.g., par. 0044).

Regarding Claim 4, Jang and Wei teach all aspects of claim 1.  Jang (see, e.g., Figs. 4, 5, 8-13), teaches that the second alignment mark AK3 (i.e., leftmost alignment mark AK3 in region LAD) and the first alignment mark AK3 (i.e., rightmost alignment mark AK3 in region LAD) are aligned with each other (i.e., aligned in the horizontal direction).  

Regarding Claim 5, Jang and Wei teach all aspects of claim 1.  Jang (see, e.g., Figs. 4, 5, 8-13), teaches that the second alignment mark AK2 and the first alignment mark AK3 are misaligned with each other (i.e., misaligned in the vertical direction).  

Regarding Claim 6, Jang and Wei teach all aspects of claim 1.  Jang does not show that the first alignment mark AK3 is a square alignment mark.
However, this claim limitation is merely considered a change in the shape of the first alignment mark AK3 in Jang’s device.  The specific claimed shape, absent any criticality, is only considered to be an obvious modification of the shape of the first alignment mark in Jang30’s device, as the courts have held that changes in shape, without any criticality, are within the level of skill in the art.  According to the courts, a particular shape, is nothing more than one among numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed square shape, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed shape in Jang’s device.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed shape or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen shape or upon another variable recited in a claim, the applicant must show that the chosen shape is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Regarding Claim 7, Jang (see, e.g., Figs. 4, 5, 8-13), teaches a semiconductor device comprising:
a first alignment mark AK2 (i.e., top AK2 alignment mark in DE region, see, e.g., Fig. 13A) located over a semiconductor substrate 720;
a second alignment mark AK2 (i.e., bottom AK2 alignment mark in QE region, see, e.g., Fig. 13A), the second alignment mark AK2 misaligned (i.e., misaligned in the vertical direction) with the first alignment mark AK2, wherein the first alignment mark AK2 is a same size as the second alignment mark AK2.
Jang does not show a conductive line adjacent to the alignment marks (i.e., between the alignment marks), the conductive line connecting a first active signal region with a second active signal region, the second active signal region being on an opposite side of the first alignment mark from the first active signal region, the conductive line comprising a first portion and a second portion shifted but parallel from the first portion, wherein the first portion and the second portion are continuous with each other.
As applied to Jang’s semiconductor device,  Wei (see, e.g., Figs. 18, 21), on the other hand, teaches a conductive line 78 adjacent to the alignment marks, the conductive line 78 connecting a first active signal region 100 with a second active signal region 200, the second active signal region 200 being on an opposite side of the first alignment mark from the first active signal region 100, the conductive line 78 comprising a first portion 78A and a second portion 78B shifted but parallel from the first portion 78A, wherein the first portion 78A and the second portion 78B are continuous with each other (i.e., continuous through 78C) (see, e.g., Fig. 21).  Accordingly, metal line 78 and RDLs 94 are used to interconnect the metal features formed using different lithography masks (see, e.g., pars. 0023, 0034, 0044, 0046).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Jang’s device, a conductive line adjacent to the alignment marks (i.e., between the alignment marks), the conductive line connecting a first active signal region with a second active signal region, the second active signal region being on an opposite side of the first alignment mark from the first active signal region, the conductive line comprising a first portion and a second portion shifted but parallel from the first portion, wherein the first portion and the second portion are continuous with each other, as taught by Wei, to interconnect the metal features formed using different lithography masks.

Regarding Claim 21, Jang and Wei teach all aspects of claim 7.  Jang (see, e.g., Figs. 4, 5, 8-13), teaches a third alignment mark AK3 (i.e., middle alignment mark AK3 in peripheral region 722A) adjacent the first active signal region 720A opposite the second active signal region 720D.  

Regarding Claim 22, Jang and Wei teach all aspects of claim 21.  Jang (see, e.g., Figs. 4, 5, 8-13), teaches, wherein the first alignment mark AK2 (i.e., top AK2 alignment mark in DE region, see, e.g., Fig. 13A) has a first width and the third alignment mark AK3 (i.e., middle alignment mark AK3 in peripheral region 722A) has a second width, the first width being greater than the second width.  
However, this claim limitation is merely considered a change in the width of either or both the first alignment mark AK2 and the second alignment mark AK3 in Jang’s/Wei’s device.  The specific claimed width, absent any criticality, is only considered to be an obvious modification of the widths of the first alignment mark AK2 and/or the second alignment mark AK3 in Jang’s/Wei’s device, as the courts have held that changes in width without any criticality, are within the level of skill in the art.  According to the courts, a particular width is nothing more than one among numerous widths that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed widths, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed widths in Jang’s/Wei’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed width or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen width or upon another variable recited in a claim, the applicant must show that the chosen widths are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Regarding Claim 23, Jang and Wei teach all aspects of claim 7.  Jang (see, e.g., Figs. 4, 5, 8-13), teaches a distance LAD between the first active signal region 720A and the second active signal region 720D.  Jang is silent with respect to the claim limitation that the distance is 80.3 microns.
However, this claim limitation is merely considered a change in the distance between the first active signal region 720A and the second active signal region 720D in Jang’s/Wei’s device.
See also the comments stated above in claim 22 regarding criticality of widths which are considered repeated here.  

Claims 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2016/0109794) in view of Wei (US 2017/0213798) and further in view of Harn (US 2011/0115057).

Regarding Claim 2, Jang and Wei teach all aspects of claim 1.  They do not show that the first alignment mark comprises a first portion and a second portion surrounding the first portion.
Harn (see, e.g., Figs. 5-6), on the other hand, teaches alignment marks 306B comprising a first portion 402 and a second portion 400 surrounding the first portion 402.
The alignment marks utilize a box-in-box (“BIB”) pattern recognition technique for aligning successive patterned layers, i.e., inner box 402 with the outer box 400, to properly align the gate layer of the integrated circuit with the active layer (see, e.g., pars. 0019, 0023, 0031).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Jang’s/Wei’s device, a first alignment mark comprising a first portion and a second portion surrounding the first portion, as taught by Harn, to properly align the gate layer of the integrated circuit with the active layer.

Regarding Claim 8, Jang and Wei teach all aspects of claim 7.  They do not show that the first alignment mark comprises a first alignment feature and a second alignment feature surrounding the first alignment feature.
Harn (see, e.g., Figs. 5-6), on the other hand, teaches alignment marks 306B comprising a first alignment feature 402 and a second alignment feature 400 surrounding the first alignment feature 402.
The alignment marks utilize a box-in-box (“BIB”) pattern recognition technique for aligning successive patterned layers, i.e., inner box 402 with the outer box 400, to properly align the gate layer of the integrated circuit with the active layer (see, e.g., pars. 0019, 0023, 0031).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Jang’s/Wei’s device, a first alignment mark comprising a first alignment feature and a second alignment feature surrounding the first alignment feature, as taught by Harn, to properly align the gate layer of the integrated circuit with the active layer.  

Regarding Claim 9, Jang, Wei, and Harn all aspects of claim 8.  Harn (see, e.g., Figs. 5-6), teaches that the first alignment feature 402 has a square shape.
See also the comments stated above in claim 6 regarding criticality of shapes which are considered repeated here.  

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0330999) in view of Wei (US 2017/0213798) and further in view of Nishimoto (US 5,017,514).

Regarding Claim 13, Lee (see, e.g., Fig. 5), teaches a semiconductor device comprising:
a singulated die comprising (see, e.g., par. 0041):
a substrate W1;
a first active signal region 2 (i.e., top left region 2);
a first conductive feature 22 over the substrate W1 in the first active signal region 2;
a second active signal region 2 (i.e., bottom left region 2);
a second conductive feature 22 over the substrate W1 in the second active signal region 2;
a first alignment region 4 interposed between the first active signal region 2 and the second active signal region 2; and
a plurality of first alignment features 14 over the substrate W1 in the first alignment region 4.  
Lee is silent with respect to the claim limitation that the first conductive feature and the second conductive feature extend from a first side of the first alignment region to a second side of the first alignment region, wherein the first conductive feature has a constant first width as the first conductive feature extends from the first side of the first alignment region to the second side of the first alignment region, the first width being larger than a second width of the first conductive feature within the first active signal region; and that the plurality of first alignment features are staggered in an irregular pattern. 
Wei (see, e.g., Figs. 18, 20, 21), in similar semiconductor devices, on the other hand, teaches that the first conductive feature 78A/78C and the second conductive feature 78B/78C extend from a first side (i.e., left side) of the first alignment region 300 to a second side (i.e., right side) of the first alignment region 300, wherein the first conductive feature 78A/78C has a constant first width W2’ as the first conductive feature 78A/78C extends from the first side of the first alignment region 300 to the second side of the first alignment region 300, the first width W2’ being larger than a second width W1’ of the first conductive feature 78A/70C within the first active signal region 100.  Accordingly, metal lines 46, 70, and 78 and RDLs 94 are used to interconnect the metal features formed using different lithography masks (see, e.g., par. 0044); and Nishimoto (see, e.g., Figs. 3, 4), teaches that the plurality of first alignment features 30/130 are staggered in an irregular pattern to provide, in addition to the fine checking of the alignment in the X-direction (or Y-direction), a coarser checking of the alignment in the Y-direction (or X-direction), within the same visual scope of a microscope (see, e.g., col. 6, ll. 31-38).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Lee’s device, the first conductive feature and the second conductive feature extending from a first side of the first alignment region to a second side of the first alignment region, wherein the first conductive feature has a constant first width as the first conductive feature extends from the first side of the first alignment region to the second side of the first alignment region, the first width being larger than a second width of the first conductive feature within the first active signal region; and the plurality of first alignment features staggered in an irregular pattern, as taught by Wei and Nishimoto, to interconnect the metal features formed using different lithography masks and to provide, in addition to the fine checking of the alignment in the X-direction (or Y-direction), a coarser checking of the alignment in the Y-direction (or X-direction), within the same visual scope of a microscope.

Regarding Claim 14, Lee, Wei, and Nishimoto teach all aspects of claim 13.  Lee (see, e.g., Fig. 5), teaches, a second alignment feature 24 in the first alignment region 4, the second alignment feature 24 at a same level as one of the first alignment features 14.  

Regarding Claim 15, Lee, Wei, and Nishimoto teach all aspects of claim 14.  Lee (see, e.g., Fig. 5), teaches that the second alignment feature 24 is surrounded by the one of the first alignment features 14.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0330999) in view of Wei (US 2017/0213798), Nishimoto (US 5,017,514) and further in view of Burton (US 2020/0066651).

Regarding Claim 16, Lee, Wei, and Nishimoto teach all aspects of claim 14.  Lee (see, e.g., Fig. 5), teaches, one of the first alignment features 14 (i.e., leftmost alignment mark 14 between top and bottom regions 2) and the second alignment feature 24 (i.e., middle alignment mark 24 between top and bottom regions 2).  Lee is silent with respect to the claim limitations of a first conductive line electrically coupling the first conductive feature to the second conductive feature, wherein a portion of the first conductive line in the first alignment region is interposed between the first alignment feature and the second alignment feature.  
Burton (see, e.g., Figs. 1-3), in similar semiconductor devices, on the other hand, teaches a first conductive line 330 electrically coupling the first conductive feature 336A to the second conductive feature 336B, wherein a portion 330C of the first conductive line 330 in the first alignment region 320 is interposed between the first alignment feature and the second alignment feature (see, e.g., pars. 0029, 0082).  This enables the design and fabrication of integrated circuit devices that are larger than a given industry standard reticle field size, and that have overlapping interconnections within or otherwise between BEOL interconnect layers, thus, allowing electrical connection between integrated circuits that is more precisely tailored and the fabrication of integrated circuit devices having a different number of cores but otherwise similar designs to use a common reticle set (see, e.g., pars. 0019, 0029, 0082).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Lee’s/Wei’s/Nishimoto’s device, a first conductive line electrically coupling the first conductive feature to the second conductive feature, wherein a portion of the first conductive line in the first alignment region is interposed between the first alignment feature and the second alignment feature, as taught by Burton, to enable the design and fabrication of integrated circuit devices that are larger than a given industry standard reticle field size, and that have overlapping interconnections within or otherwise between BEOL interconnect layers.  This allows electrical connection between integrated circuits that is more precisely tailored and the fabrication of integrated circuit devices having a different number of cores but otherwise similar designs to use a common reticle set.

Regarding Claim 17, Lee, Wei, Nishimoto, and Burton teach all aspects of claim 16.  Lee (see, e.g., Fig. 5), teaches:
the singulated die further comprising a third active signal region 2 (i.e., top right region 2), the third active signal 33Attorney Docket No. TSMP20172o88USo2 region 2 different than the second active signal region 2 (i.e., bottom left region 2);
a third conductive feature 22 over the substrate W1 in the third active signal region 2;
a fourth conductive feature 22 over the substrate W1 in the first active signal region 2, the fourth conductive feature 22 different than the first conductive feature 22;
a second alignment region 4 interposed between the first active signal region 2 and the third active signal region 2; and
a third alignment feature 14 (i.e., upper alignment feature 14 in region 4 between top left and right regions 2) over the substrate W1 in the second alignment region 2.  

Regarding Claim 18, Lee, Wei, Nishimoto, and Burton teach all aspects of claim 17.  Lee (see, e.g., Fig. 5), teaches a fourth alignment feature 14 (i.e., lower alignment feature 14 in region 4 between top left and right regions 2) over the substrate W1 in the second alignment region 4.  

Regarding Claim 19, Lee, Wei, Nishimoto, and Burton teach all aspects of claim 18.  Lee (see, e.g., Fig. 5), teaches, the third conductive feature 22 (i.e., left feature 22 in top right region 2) and the fourth conductive feature 22 (i.e., right feature 22 in top left region 2).  Lee is silent with respect to the claim limitations of a second conductive line electrically coupling the third conductive feature to the fourth conductive feature, wherein a portion of the second conductive line in the second alignment region is interposed between the third alignment feature and the fourth alignment feature.  
Burton (see, e.g., Figs. 1-3), in similar semiconductor devices, on the other hand, teaches a second conductive line 330 electrically coupling the third conductive feature 336A to the fourth conductive feature 336B, wherein a portion 330C of the second conductive line 330 in the second alignment region 320 is interposed between the third alignment feature and the fourth alignment feature (see, e.g., pars. 0029, 0082).  This enables the design and fabrication of integrated circuit devices that are larger than a given industry standard reticle field size, and that have overlapping interconnections within or otherwise between BEOL interconnect layers, thus, allowing electrical connection between integrated circuits that is more precisely tailored and the fabrication of integrated circuit devices having a different number of cores but otherwise similar designs to use a common reticle set (see, e.g., pars. 0019, 0029, 0082).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Lee’s/Wei’s/Nishimoto’s device, a second conductive line electrically coupling the third conductive feature to the fourth conductive feature, wherein a portion of the second conductive line in the second alignment region is interposed between the third alignment feature and the fourth alignment feature, as taught by Burton, to enable the design and fabrication of integrated circuit devices that are larger than a given industry standard reticle field size, and that have overlapping interconnections within or otherwise between BEOL interconnect layers.  This allows electrical connection between integrated circuits that is more precisely tailored and the fabrication of integrated circuit devices having a different number of cores but otherwise similar designs to use a common reticle set.

Regarding Claim 20, Lee, Wei, Nishimoto, and Burton teach all aspects of claim 19.  Burton (see, e.g., Figs. 1-3), teaches that the second conductive line 330 (i.e., line 330 between regions 108A and 108B) is substantially orthogonal to the first conductive line 330 (i.e., line 330 between regions 108A and 108C).

Response to Arguments
Applicant’s arguments filed on 05/16/2022 with respect to claims 1, 7, and 13 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814